Order denying motion to set aside service of summons and complaint reversed on the law and the facts, without costs, and the matter remitted to the Special Term to take proof as to whether or not the appellant, Fanny Ehrlich, was in fact personally served with the summons and complaint in this action. If she was not so served by the process server who made the affidavit, the fact that the summons and complaint subsequently, and on the same day, came into her possession is immaterial. (See Wiener v. Ravekes, 241 App. Div. 774, and cases therein cited.) Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.